DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 11-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 11-13, 15 & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizu et al (US 10,388,364).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
	Claims 11-12, Ishizu et al (see Fig. 9) clearly shows at least two memory arrays, each array includes a plurality of memory cells, wherein each cell configuration has at least a first transistor (MR3) and a capacitor (C3) forming above a peripheral circuit below it for controlling their operations (see Figs 1-2 & 7). Additionally, Fig. 20 shows each memory cell are formed in a region (see layers LX7-LX8) disposed above a first circuit (see layers LX1-LX5 at bottom) with a first electrode layer (see layer LX6) disposed in between such first circuit (transistor MP2 in LX1 level) and the cell arrays (at LX7-LX8 levels) as claimed. For example, col. 20 (lines 26-30) stated that “”.. the back gate electrode of cell transistor OS/MN5 is provided in the layer LX6...”, which is shown as below illustration. Thus, there are two cell arrays with two corresponding two (first & second) circuits, and two electrode layers (first & second) therebetween for forming as the cell transistors’ back gate electrodes as claimed. Fig. 23A-23C shows potential applied to each activated cell for read/write operation. Thus, each back gate of each first cell in first array will have a different applied potential from each back gate of each second cell from second array as claimed. See also Fig. 21 for a different cell configuration.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st/2nd Capacitor)][AltContent: textbox (1st/2nd Transistor)][AltContent: textbox (1st/2nd Electrode
Layer)][AltContent: textbox (1st/2nd Circuit
Layer)]
    PNG
    media_image1.png
    845
    621
    media_image1.png
    Greyscale


Claim 19,  Fig. 20 or 21 shows each first or second transistor (MN5) has at least one of its source or drain connected to a respective capacitor C1 (above or below layer) accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 11-13, 15 & 17-20  are rejected under 35 U.S.C. 103 as being obvious over Kato et al (US 10,236,875) in view of Ishizu et al (US 10,388,364).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Kato et al (see Fig. 6A-6B) clearly shows at least one memory array, each array includes a plurality of memory cells, wherein each cell configuration has at least a first transistor (MW) and a capacitor (CS). Additionally, Fig. 19A shows each memory cell are formed in a region (see layers 203-209) disposed and overlapping above a first (peripheral) circuit (see layers 202-208 at bottom) with a first electrode layer as back gate layer (see vertical wiring BGL) disposed in between such first circuit below and the cell array above as claimed. Particularly, Figs. 39-40 shows the back gate wiring layer extending (Fig. 40) below the first transistor MW1 as its back gate, and Fig. 39 shows the cell comprises first transistor MW1 and a capacitor (CS1) as claimed.
	It is noted that Fig. 10A Kato et al does not show the usage of two separate cell arrays adjacent together; however, such usage has been widely known in many existing prior art teachings such as the two cell arrays from the Ishizu et al structure above (which has been discussed above).
	Thus, it would have been obvious to a skilled person in this art to similarly form two adjacent cell arrays (first & second) with two corresponding circuits below them (first & second) and with two corresponding back gate electrode wrings (first or second) therebetween as claimed without complexity nor hindsight constructions for the benefits of saving chip footprints and reducing manufacturing cost purposes as well.




	 Claims 13 & 15, Fig. 3-40 show each first transistor MW1 comprising silicon material in a channel formation region, and a gate over a metal oxide layers.
Claim 19,  Fig. 39 below shows each first or second transistor (MN5) has at least one of its source or drain connected to a respective capacitor CS1 (above or below layer) accordingly.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st/2nd Electrode
Layer or BGL)][AltContent: textbox (1st/2nd Transistor)][AltContent: textbox (1st/2nd Capacitor)]
    PNG
    media_image2.png
    526
    823
    media_image2.png
    Greyscale

	Claim 20, Fig. 41 shows other configuration, wherein each cell structure further has a first transistor (MW1), a second transistor (see dash box 581), and a third transistor on it left side of 2nd transistor. Additionally, at least one source/drain region of first transistor (MW1) is coupled upward to its upper capacitor (CS1) and also downward to the gate of 2nd transistor (581), and at least one S/D of 2nd transistor (587) also 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd transistor)][AltContent: textbox (1st capacitor)][AltContent: textbox (1st Transistor)][AltContent: textbox (2nd transistor)]
    PNG
    media_image3.png
    531
    796
    media_image3.png
    Greyscale


Claims 17-18, Fig. 38B-38C also shows that the first or second electrodes has an opening (see 512_2 in Fig. 38C as example), which could act as back gate electrode and also deviate or does not overlap with the first transistor MW1 (from Fig. 39-41 above) as claimed.

4.	Claim 16 is objected as being dependent upon rejected claims above but tentatively contain allowable subject matter not suggested elsewhere ta this time.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827